PER CURIAM.
Appellant was found in direct criminal contempt of court. He contends that the court erred in finding that his isolated use of a profanity in court was sufficient to constitute a contempt, relying on Woods v. State, 987 So.2d 669 (Fla. 2d DCA 2007), disapproved of on other grounds, Plank v. State, 190 So.3d 594 (Fla.2016). The State acknowledges, however, that the court erred in failing to include “a recital of those facts on which the adjudication of guilt is based.” Fla. R. Crim. P. 3.830. Without those findings, we cannot conclude whether the single profanity alone was the basis for finding appellant in contempt. We therefore reverse and remand for the trial court to make findings to support the order of contempt.

Reversed and remanded.

WARNER, CONNER and FORST, JJ., concur.